DETAILED ACTION

Prosecution Reopened after Appeal Brief
In view of the appeal brief filed on 12/1/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                             
Specification
The amendments to the specification are not entered as they add new matter.  114 and 115 were not previously set-forth in the originally filed disclosure.  

Drawings
The drawings are not entered as they enter new matter into the application.  Elements 114 and 115 were not previously shown in the drawings or described in the specification.  This is seen as new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8, 10, 12, and 14 are directed to a “statistical classifier” and the specification lacks written description in regard to the particular method steps and how data gathered within the invention is used to create a specific machine learning ‑Net: a tailored deep convolutional neural network design for detection of COVID‑19 cases from chest X‑ray images”, Nature, 2020. 
The previously-submitted affidavit supposedly shows that machine learning may be used to create the statistical classifier.  However, while a machine learning algorithm can be developed especially to classify data, the issue here is that there is no explicit description of said classifier in the specification.  The specification sets forth what all machine algorithms can do and how they can be constructed. The particulars of the machine learning algorithm or classifier used to make a decision on if a virus is present or not is not clear from the originally filed disclosure.  This makes the specification unclear in terms of whether applicant wrote their own machine learning algorithm or used an imported one that was previously written.  The specification sets forth an over generalized view of what type of algorithm could be used to process the data gathered by the device rather than the algorithm used specifically to process the data.  The specification states that Rama spectra is used to train, but there are no rules supplied as to what parts of the data, what wavelengths, and what type of feature extraction is done.  Input features are that of measured information; however, if a decision on what virus/viral load is in a subject then there needs to be constraints and rules set to the algorithm.  The specification needs to set forth specifics about the algorithm in order to show proper written description. And while the skilled artisan may be able to reconstruct an algorithm that would accomplish the same type of classification, they would not be able to know what classifier and features were specifically used by applicant regardless of the state of the art as there was no information provided by applicant.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed subject matter regarding the device for viral detection comprising a housing with emitter-detector pairs, associated electronics configured to drive the emitters wherein detectors capture Raman data for further analysis, and a controller to apply the data set to a statistical classifier to output the presence or absence of viral constituents is not enabling. In regard to the Wands . 
Furthermore, the claimed language regarding a device for “viral detection” and the device which outputs an indication of “viral constituents” (i.e. SARS-Cov-2 or influenza) is functional language in terms of breadth of the claims, and it is unclear from the specification whether the data that is detected and output as an indication can be obtained from a known Raman spectroscopy device. Similar to the written description rejection above, the specification does not provide the necessary constraints and rules that would define the classifier to permit one of ordinary skill to make and/or use the classifier to determine viral constituents. There is a high level of detail required to create convolutional neural networks for viral detection (see Wang, “COVID‑Net: a tailored deep convolutional neural network design for detection of COVID‑19 cases from chest X‑ray images”, Nature, 2020), and the specification does not provide sufficient direction by the inventor nor does it provide a working example. While Applicant need not have 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the examination is re-opened due to the inclusion of the new 112a enablement rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL T ROZANSKI/           Primary Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793